DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/125940- English equivalent US 10343972 is relied upon for translation) in view of WO 2017/154403 (English equivalent US 2019/0084911 is relied upon for translation).
WO 2015/125940 discloses a fullerene compound with a perfluoropolyether chain that is used as a lubricant layer on a magnetic recording disk.  The reference discloses an example of such a compound having the following structure:

    PNG
    media_image1.png
    262
    499
    media_image1.png
    Greyscale

WO 2015/125940 is silent with regard to the claimed terminal R groups selected from an alkenyl or alkynyl group and instead discloses terminal hydroxyl groups attached via a single bond (pi) to an ether oxygen.  
WO 2017/154403 discloses a perfluoropolyether lubricant for magnetic recording media wherein endgroups are selected from alkenyl and alkynyl groups such as butenyl, allyl and propargyl groups (see para [0044]-[0045], [0079] and [0095] or US equivalent).  The reference teaches that the use of these endgroups provides improved reliability and durability as compared to prior art  lubricants having terminal hydroxyl groups (para [0003]-[0016]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the terminal H of the lubricant taught by WO 2015/125940 with an alkenyl or alkynyl endgroup in order to improve durability and reliability of the lubricant coating as suggested by WO 2017/154403.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/125940- English equivalent US 10343972 is relied upon for translation) in view of WO 2017/154403 (English equivalent US 2019/0084911 is relied upon for translation), as applied above, and further in view of Nakata et al. (US 2012/0021253).
WO 2015/125940 discloses the use of the lubricant taught therein on a magnetic recording disk (col 8, lines 17-19) but fails to disclose the claimed method step of irradiation the lubricant with UV light.
Nakata et al. teaches that it was known in the magnetic recording to UV irradiate a lubricant layer formed on a magnetic recording disk in order to promote adsorption of the lubricant on the protective coating (see para [0119]).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lubricant layer taught by WO 2015/125940 and then subject the layer to UV irradiation to improve surface bonding.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to WO 2015/125940 and WO 2017/154403 fail to teach or suggest a compound and lubricant as claimed wherein the endgroups are formed from R groups having the structure: 

    PNG
    media_image2.png
    102
    149
    media_image2.png
    Greyscale


and a fullerene having a N-containing ring attached thereto as follows:

    PNG
    media_image3.png
    281
    236
    media_image3.png
    Greyscale
.
The prior art to WO 2017/006812 teaches that the above-noted fullerene group was known in the art.  However, the prior art of record fails to teach or suggest a motivation to modify (1) the fullerene taught by WO 2015/125940 to include either of the above-noted chemical segments or (2) the fullerene compound of WO 2017/006812 (see para [0027] of attached English machine translation) to include the above-noted R groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon,Tues, Thurs, Fri 9-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785